Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 18, 2018                                                                                          Stephen J. Markman,
                                                                                                                   Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  154442(176)                                                                                               David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                             Kurtis T. Wilder
                                                                                                       Elizabeth T. Clement,
  ALI BAZZI,                                                                                                            Justices
                  Plaintiff-Appellant,
  and
  GENEX PHYSICAL THERAPY, INC. and
  ELITE CHIROPRACTIC CENTER, PC,
            Intervening Plaintiffs-Appellants,
  and
  TRANSMEDIC, LLC,
          Intervening Plaintiff-Appellee,
                                                                       SC: 154442
  v                                                                    COA: 320518
                                                                       Wayne CC: 13-000659-NF
  SENTINEL INSURANCE COMPANY,
            Defendant/Third-Party
            Plaintiff-Appellee,
  and
  CITIZENS INSURANCE COMPANY,
             Defendant-Appellee,
  and
  HALA BAYDOUN BAZZI and
  MARIAM BAZZI,
             Third-Party Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of appellee Sentinel Insurance Company
  to file a reply to the amicus curiae brief of the Michigan Association for Justice and the
  joint amicus curiae brief of Southeast Michigan Surgical Hospital, LLC, and Jamie
  Letkemann is GRANTED. The reply submitted on December 27, 2017, is accepted for
  filing.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                                     July 18, 2018
                                                                                 Clerk